                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNILOC USA, INC., et al.,                          Case No. 18-CV-01304-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART
                                  14             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            CONSIDER WHETHER CASES
                                  15     LOGITECH, INC.,                                    SHOULD BE RELATED
                                  16                    Defendant.                          Re: Dkt. No. 49
                                  17

                                  18          On February 28, 2018, Plaintiffs Uniloc USA, Inc., Uniloc 2017 LLC, and Uniloc

                                  19   Luxembourg, S.A.’s (collectively, “Uniloc”) filed a complaint against Logitech, Inc. (“Logitech)

                                  20   that alleged that Logitech is infringing U.S. Patent No. 6,993,049 (the “’049 Patent”). ECF No. 1.

                                  21   On July 6, 2018, Logitech filed a motion to dismiss. ECF No. 20. On July 20, 2018, Uniloc filed

                                  22   an amended complaint. ECF No. 21. On August 3, 2018, the Court denied Logitech’s motion to

                                  23   dismiss Uniloc’s original complaint as moot. ECF No. 25.

                                  24          On August 3, 2018, Logitech filed a motion to dismiss the amended complaint. ECF No.

                                  25   24. On August 15, 2018, the Court filed a Case Management Order that set the schedule in this

                                  26   case. ECF No. 30. On August 24, 2018, Uniloc filed its opposition to Logitech’s motion to

                                  27
                                                                                        1
                                  28   Case No. 18-CV-01304-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO CONSIDER
                                       WHETHER CASES SHOULD BE RELATED
                                   1   dismiss. ECF No. 32. On September 7, 2018, Logitech filed its reply. ECF No. 38. On November

                                   2   17, 2018, the Court granted Logitech’s motion to dismiss with leave to amend. ECF No. 47.

                                   3          Before the Court is Logitech’s administrative motion to consider whether cases should be

                                   4   related, filed on November 20, 2018. ECF No. 49 (“Mot.”). Uniloc opposed on November 30,

                                   5   2018. ECF No. 52 (“Opp’n”). Logitech wishes to relate the following cases:

                                   6              •     3:18-CV-6738-EMC (N.D. Cal) (Uniloc suing LG Electronics USA Inc et al

                                   7                    (“LGE”) for infringing the ’049 Patent) (the “6738 case”);

                                   8              •     3:18-CV-6737-JD (N.C. Cal.) (Uniloc suing LGE for infringing U.S. Patent No.

                                   9                    6,868,079 (the “’079 Patent”)) (the “6737 case”);

                                  10              •     4:18-CV-6739-PJH (N.D. Cal.) (Uniloc suing LGE for infringing U.S. Patent No.

                                  11                    7,020,106 (the “’106 Patent”)) (the “6739 case”);

                                  12              •     3:18-CV-6740-EDL (N.D. Cal.) (Uniloc suing LGE for infringing U.S. Patent No.
Northern District of California
 United States District Court




                                  13                    7,167,487 (the “’487 Patent”)) (the “6740 case”).

                                  14   See Mot. at 1.

                                  15          As Logitech discusses in its motion, the 6738 case, where Uniloc asserts the ‘049 patent

                                  16   against LGE, was automatically deemed related to the instant case pursuant to Patent Local Rule

                                  17   2-1(a), which provides that “[w]hen actions concerning the same patent are filed within two years

                                  18   of each other by the same plaintiff, they will be deemed related.” See id. at 1–2. Uniloc agrees that

                                  19   the instant case and the 6738 case are related and does not oppose relating those cases. See Opp’n

                                  20   at 4 (“Insofar as both the -1304 case (against Logitech) and the -6738 case (against LG[E]) involve

                                  21   the same patent, Uniloc agrees that by operation of Patent Local Rule 2-1(a), the cases should be

                                  22   (and now are) related.”). Accordingly, the Court GRANTS Logitech’s administrative motion to

                                  23   the extent it seeks to relate the 6738 case to the instant case. See Mot.

                                  24          The Court turns now to the 6737, 6739, and 6740 cases, which concern different patents

                                  25   (the ’079, ’106, and ’487 Patents) than the ’049 Patent and concern a different defendant (LGE)

                                  26   than the one at issue here (Logitech).

                                  27
                                                                                          2
                                  28   Case No. 18-CV-01304-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO CONSIDER
                                       WHETHER CASES SHOULD BE RELATED
                                   1          Civil Local Rule 3-12(a) provides that one action is related to another when “[t]he actions

                                   2   concern substantially the same parties, property, transaction or event;” and “[i]t appears likely that

                                   3   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

                                   4   cases are conducted before different Judges.”

                                   5          The Court concludes that the instant case and the 6737, 6739, and 6740 cases are not

                                   6   related under this definition. Although the plaintiffs to the actions are the same, there is no overlap

                                   7   between the instant case and the defendants, patents, inventors, and technology standards in the

                                   8   6737, 6739, and 6740 cases. Given these differences, discovery as to the ’049 Patent and the ’079,

                                   9   ’106, and ’487 Patents will differ. Thus, any benefit of relation will be negligible, and relation is

                                  10   not necessary to avoid unduly burdensome duplication of labor and expense. Moreover, because

                                  11   the instant case and the 6737, 6739, and 6740 cases do not involve the same patents, there is a low

                                  12   risk of inconsistent results. In similar circumstances, other courts in this district have found that
Northern District of California
 United States District Court




                                  13   cases are not related. See NXP Semiconductors USA, Inc. v. LSI Corp., No. C-08-00775-JW, ECF

                                  14   No. 196, (N.D. Cal. Jan. 13, 2009); Hynix Semiconductor Inc. v. Rambus Inc., Nos. C-00-20905

                                  15   RMW, ECF No. 3861, C-05-334 RMW, C-05-2298 RMW, C-06-244 RMW, C-08-3343 SI, 2008

                                  16   WL 3916304 (N.D. Cal. Aug. 24, 2008); Twilio, Inc. v. Telesign Corporation, No. 16-CV-06925-

                                  17   LHK, ECF No. 198 (N.D. Cal. June 27, 2018). Accordingly, the Court DENIES Logitech’s

                                  18   administrative motion to the extent it seeks to relate the 6737, 6739, and 6740 cases to the instant

                                  19   case. See Mot.

                                  20

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: December 5, 2018

                                  24                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  25                                                     United States District Judge
                                  26
                                  27
                                                                                          3
                                  28   Case No. 18-CV-01304-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO CONSIDER
                                       WHETHER CASES SHOULD BE RELATED
